Name: 2006/858/EC: Commission Decision of 28 November 2006 amending Decision 2005/393/EC as regards restricted zones in relation to bluetongue (notified under document number C(2006) 5607) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  means of agricultural production;  agricultural activity
 Date Published: 2006-11-30; 2007-06-05

 30.11.2006 EN Official Journal of the European Union L 332/26 COMMISSION DECISION of 28 November 2006 amending Decision 2005/393/EC as regards restricted zones in relation to bluetongue (notified under document number C(2006) 5607) (Text with EEA relevance) (2006/858/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 8(3) thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) On 3 November 2006 Portugal informed the Commission that serotype 4 virus has been detected as circulating in a number of peripheral areas of restricted zone E. Consequently that zone should be extended, taking into account the data available on the ecology of the vector and the current meteorological situation. (4) Following the notification of outbreaks of bluetongue in mid-August and early September 2006 by Belgium, Germany, France and the Netherlands, the Commission has amended several times Decision 2005/393/EC as regards the demarcation of the restricted zone concerned. (5) On 6 November 2006 Germany informed the Commission of new outbreaks of bluetongue in North-Rhine-Westphalia, Rhineland-Palatinate and Lower Saxony. In view of those findings, it is appropriate to amend the demarcation of the restricted zone in Germany and France. (6) On 6 November 2006 Italy also informed the Commission that serotype 1 virus has been detected as circulating for the first time in Cagliari province in the Sardegna region already located in the restricted zone C. Consequently, in view of those new findings, it is appropriate to insert a new restricted zone including the affected area. (7) Decision 2005/393/EC should be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2005/393/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2006/761/EC (OJ L 311, 10.11.2006, p. 51). ANNEX Annex I to Decision 2005/393/EC is amended as follows: 1. The list of restricted zones in Zone C (serotypes 2 and 4 and to a lesser extent 16) which relates to Italy is replaced by the following: Italy Sassari 2. The list of restricted zones in Zone E (serotype 4) which relates to Portugal is replaced by the following: Portugal  Regional Direction of Agriculture of Algarve: all concelhos  Regional Direction of Agriculture of Alentejo: all concelhos  Regional Direction of Agriculture of Ribatejo e Oeste: concelhos of Almada, Barreiro, Moita, Seixal, Sesimbra, Montijo, Coruche, SetÃ ºbal, Palmela, Alcochete, Benavente, Salvaterra de Magos, Almeirim, AlpiarÃ §a, Chamusca, ConstÃ ¢ncia, Abrantes, Sardoal, Alenquer, GolegÃ £, Cartaxo, Azambuja, Vila Franca de Xira, Vila Nova da Barquinha e SantarÃ ©m.  Regional Direction of Agriculture of Beira Interior: concelhos of Penamacor, FundÃ £o, Idanha-a-Nova, Castelo Branco, ProenÃ §a-a-Nova, Vila Velha de RÃ ³dÃ £o and MaÃ §Ã £o. 3. The list of restricted zones in Zone F (serotype 8) which relates to France is replaced by the following: France Protection zone:  DÃ ©partement des Ardennes  DÃ ©partement de lAisne: arrondissements de Laon, de Saint-Quentin, de Soissons, de Vervins  DÃ ©partement du Bas-Rhin: arrondissement de Saverne  DÃ ©partement de la Marne: arrondissements de Reims, de ChÃ ¢lons-en-Champagne, de Sainte-Menehould, de Vitry-le-FranÃ §ois  DÃ ©partement de la Haute-Marne: arrondissement de Saint-Dizier  DÃ ©partement de la Meurthe-et-Moselle: arrondissements de Briey, de Nancy, de Toul  DÃ ©partement de la Meuse  DÃ ©partement de la Moselle  DÃ ©partement du Nord  DÃ ©partement du Pas-de-Calais  DÃ ©partement de la Somme: arrondissements dAbbeville, dAmiens, de PÃ ©ronne Surveillance zone:  DÃ ©partement de lAube  DÃ ©partement de lAisne: arrondissement de ChÃ ¢teau-Thierry  DÃ ©partement du Bas-Rhin: arrondissements de Wissembourg, Haguenau, Strasbourg campagne, Strasbourg ville, SÃ ©lestat-Erstein, Molsheim  DÃ ©partement de la Marne: arrondissement dEpernay  DÃ ©partement de la Haute-Marne: arrondissement de Chaumont  DÃ ©partement de la Meurthe-et-Moselle: arrondissement de LunÃ ©ville  DÃ ©partement de lOise  DÃ ©partement du Haut-Rhin: arrondissement de RibeauvillÃ ©  DÃ ©partement de Seine-Maritime: arrondissement de Dieppe  DÃ ©partement de Seine-et-Marne: arrondissements de Meaux, de Provins  DÃ ©partement de la Somme: arrondissement de Montdidier  DÃ ©partement des Vosges. 4. The list of restricted zones in Zone F (serotype 8) which relates to Germany is replaced by the following: Germany Baden-WÃ ¼rttemberg Stadtkreis Baden-Baden Im Landkreis Enzkreis: Birkenfeld, Eisingen, Illingen, Ispringen, KÃ ¤mpfelbach, Keltern, Kieselbronn, Knittlingen, KÃ ¶nigsbach-Stein, Maulbronn, MÃ ¼hlacker NeuenbÃ ¼rg, Neulingen, Ã lbronn-DÃ ¼rrn, Ã tisheim, Remchingen, Sternenfels, Straubenhardt Stadtkreis Heidelberg Stadtkreis Heilbronn Im Landkreis Heilbronn: Bad Friedrichshall, Bad Rappenau, Bad Wimpfen, Brackenheim, Eppingen, Gemmingen, GÃ ¼glingen, Gundelsheim, Ittlingen, Kirchardt, Leingarten, MÃ ¶ckmÃ ¼hl, Massenbachhausen, Neckarsulm, Neudenau, Offenau, Pfaffenhofen, Roigheim, Schwaigern, Siegelsbach, Untereisesheim, Zaberfeld Landkreis Karlsruhe Stadtkreis Karlsruhe Stadtkreis Mannheim Im Main-Tauber-Kreis: Freudenberg, KÃ ¶nigheim, KÃ ¼lsheim, Tauberbischofsheim, Werbach, Wertheim Im Neckar-Odenwald-Kreis: Aglasterhausen, Billigheim, Binau, Buchen, Elztal, Fahrenbach, Hardheim, HaÃ mersheim, HÃ ¶pfingen, HÃ ¼ffenhardt, Limbach, Mosbach, Mudau, Neckargerach, Neckarzimmern, Neunkirchen, Obrigheim, Osterburken, Schefflenz, Schwarzach, Seckach, Waldbrunn, WalldÃ ¼rn, Zwingenberg Im Ortenaukreis: Achern, Appenweier, Kappelrodeck, Kehl, Lauf, Neuried, Oberkirch, Offenburg, Renchen, Rheinau, Sasbach, Sasbachwalden, Schutterwald, WillstÃ ¤tt Stadtkreis Pforzheim Landkreis Rastatt Rhein-Neckar-Kreis Bayern Landkreis und Stadt Aschaffenburg Im Landkreis Bad Kissingen: Aura, Bad Bocklet, Bad BrÃ ¼ckenau, Bad Kissingen, Burkardroth, Dreistelzer Forst, Elfershausen, Euerdorf, Forst Detter-SÃ ¼d, Fuchsstadt, Geiersnest Ost, Geiersnest West, Geroda, GroÃ er Auersberg, Hammelburg, KÃ ¤lberberg, Klauswald-SÃ ¼d, Motten, Mottener Forst-SÃ ¼d, Neuwirtshauser Forst, Oberleichtersbach, Oberthulba, Omerz u. Roter Berg, Riedenberg, RÃ ¶mershager Forst-Nord, RÃ ¶mershager Forst-Ost, RoÃ bacher Forst, Schondra, Waldfensterer Forst, Wartmannsroth, Wildflecken, Zeitlofs Landkreis Main-Spessart Landkreis Miltenberg Im Landkreis RhÃ ¶n-Grabfeld: Bastheim, Bischofsheim a. d. RhÃ ¶n, Burgwallbacher Forst, Fladungen, Forst Schmalwasser Nord, Forst Schmalwasser SÃ ¼d, Hausen, Mellrichstadter Forst, Nordheim v. d. RhÃ ¶n, Oberelsbach, Ostheim v. d. RhÃ ¶n, Sandberg, SchÃ ¶nau a. d. Brend, Sondheim a. d. RhÃ ¶n, Steinbacher Forst r. d. Saale, Willmars Im Landkreis Schweinfurt: Wasserlosen Im Landkreis WÃ ¼rzburg: Erlabrunn, GreuÃ enheim, Helmstadt, Holzkirchen, Neubrunn, Remlingen, ThÃ ¼ngersheim, Uettingen, Leinach, WaldbÃ ¼ttelbrunn Freie Hansestadt Bremen Gesamtes Landesgebiet Hessen Gesamtes Landesgebiet Niedersachsen Landkreis Ammerland Im Landkreis Aurich: Aurich, GroÃ efehn, Hinte, Ihlow, KrummhÃ ¶rn, Marienhafe, Norden, Ostseel, SÃ ¼dbrookmerland, Upgant-Schott, Wiesmoor, Wirdum Stadt Braunschweig Landkreis Celle Landkreis Cloppenburg Im Landkreis Cuxhaven: Appeln, Beverstedt, Bokel, Bramstedt, Driftsethe, Elmlohe, Frelsdorf, Hagen im Bremischen, Heerstedt, Hollen, Kirchwistedt, KÃ ¶hlen, KÃ ¼hrstedt, Loxstedt, Lunestedt, Ringstedt, Sandstedt, Schiffdorf, Stubben, Uthlede, WulsbÃ ¼ttel Stadt Delmenhorst Landkreis Diepholz Stadt Emden Landkreis Emsland Im Landkreis Friesland: Bockhorn, Jever, Sande, Schortens, Varel, Zetel Landkreis Gifhorn Landkreis Goslar Stadt GÃ ¶ttingen Landkreis GÃ ¶ttingen Landkreis Grafschaft Bentheim Landkreis Hameln-Pyrmont Landeshauptstadt Hannover Region Hannover Im Landkreis Harburg: Dohren, Egestorf, Halvesbostel, Handeloh, Heidenau, Hollenstedt, Kakenstorf, KÃ ¶nigsmoor, Otter, Regesbostel, Tostedt, Undeloh, Welle, Wistedt Landkreis Helmstedt Landkreis Hildesheim Landkreis Holzminden Landkreis Leer Im Landkreis LÃ ¼neburg: Rehlingen, Soderstorf Landkreis Nienburg (Weser) Landkreis Northeim Landkreis Oldenburg Stadt Oldenburg Landkreis OsnabrÃ ¼ck Stadt OsnabrÃ ¼ck Landkreis Osterholz Landkreis Osterode am Harz Landkreis Peine Landkreis Rotenburg (WÃ ¼mme) Stadt Salzgitter Landkreis Schaumburg Landkreis Soltau-Fallingbostel Im Landkreis Stade: Ahlerstedt, Brest, Kutenholz, Sauensiek Im Landkreis Uelzen: Eimke, Suderburg, Wriedel Landkreis Vechta Landkreis Verden Landkreis Wesermarsch Stadt Wilhelmshaven Im Landkreis Wittmund: Wittmund, Friedeburg Landkreis WolfenbÃ ¼ttel Stadt Wolfsburg Nordrhein-Westfalen Gesamtes Landesgebiet Rheinland-Pfalz Gesamtes Landesgebiet Saarland Gesamtes Landesgebiet Sachsen-Anhalt Im Kreis Mansfelder Land: Wippra Im Kreis Sangerhausen: Bennungen, Berga, Breitenbach, Breitenstein, Breitungen, Dietersdorf, Hainrode, Hayn (Harz), Horla, Kelbra (KyffhÃ ¤user), Kleinleinungen, Morungen, Questenberg, RoÃ la, Rotha, Rottleberode, Schwenda, Stolberg (Harz), Tilleda (KyffhÃ ¤user), Uftrungen, Wickerode, Wolfsberg Im BÃ ¶rdekreis: Ausleben, Barneberg, GrÃ ¶ningen, Gunsleben, Hamersleben, Harbke, HÃ ¶tensleben, Hornhausen, Krottorf, Marienborn, Neuwegersleben, Ohrsleben, Oschersleben (Bode), Sommersdorf, VÃ ¶lpke, Wackersleben, Wulferstedt Im Kreis Halberstadt: Aderstedt, Anderbeck, Aspenstedt, Athenstedt, Badersleben, BerÃ el, BÃ ¼hne, Danstedt, Dardesheim, Dedeleben, Deersheim, Dingelstedt am Huy, Eilenstedt, Eilsdorf, GroÃ  Quenstedt, Halberstadt, Harsleben, Hessen, Huy-Neinstedt, Langenstein, LÃ ¼ttgenrode, Nienhagen, Osterode am Fallstein, Osterwieck, Pabstorf, Rhoden, Rohrsheim, Sargstedt, Schauen, Schlanstedt, Schwanebeck, StrÃ ¶beck, Schachdorf, Veltheim, Vogelsdorf, Wegeleben, WÃ ¼lperode, Zilly Im Ohre-Kreis: Beendorf, DÃ ¶hren, Walbeck, Flecken Weferlingen Im Kreis Quedlinburg: Bad Suderode, Ballenstedt, Dankerode, Ditfurt, Friedrichsbrunn, Gernrode, GÃ ¼ntersberge, Harzgerode, KÃ ¶nigerode, Neinstedt, Neudorf, Quedlinburg, Rieder, Schielo, Siptenfelde, Stecklenberg, StraÃ berg, Thale, Warnstedt, Weddersleben, Westerhausen Kreis Wernigerode ThÃ ¼ringen Stadt Eisenach Kreis Eichsfeld Im Kreis Gotha: Aspach, BallstÃ ¤dt, BienstÃ ¤dt, BrÃ ¼heim, Bufleben, Dachwig, DÃ ¶llstÃ ¤dt, Ebenheim, Emleben, Emsetal, Ernstroda, Eschenbergen, Finsterbergen, Friedrichroda, Friedrichswerth, Friemar, FrÃ ¶ttstÃ ¤dt, Georgenthal/ThÃ ¼r. Wald, GierstÃ ¤dt, Goldbach, Gotha, GroÃ fahner, Haina, Hochheim, HÃ ¶rselgau, Laucha, Leinatal, MechterstÃ ¤dt, Metebach, Molschleben, RemstÃ ¤dt, Sonneborn, Tabarz/ThÃ ¼r. Wald, Teutleben, Tonna, TrÃ ¶chtelborn, TrÃ ¼gleben, Waltershausen, Wangenheim, Warza, Weingarten, Westhausen Im KyffhÃ ¤userkreis: Bad Frankenhausen/KyffhÃ ¤user, Badra, Bellstedt, Bendeleben, Clingen, Ebeleben, Freienbessingen, GÃ ¶llingen, GreuÃ en, GroÃ enehrich, GÃ ¼nserode, Hachelbich, HelbedÃ ¼ndorf, HolzsuÃ ra, NiederbÃ ¶sa, OberbÃ ¶sa, Rockstedt, Rottleben, Schernberg, Seega, Sondershausen, Steinthaleben, ThÃ ¼ringenhausen, Topfstedt, Trebra, Wasserthaleben, WestgreuÃ en, Wolferschwenda Kreis Nordhausen Im Kreis Schmalkalden-Meiningen: Aschenhausen, Birx, Breitungen/Werra, Brotterode, Erbenhausen, Fambach, Floh-Seligenthal, Frankenheim/RhÃ ¶n, Friedelshausen, HeÃ les, HÃ ¼mpfershausen, Kaltensundheim, Kaltenwestheim, Kleinschmalkalden, Mehmels, Melpers, Oberkatz, Oberweid, Oepfershausen, RhÃ ¶nblick, Rosa, RoÃ dorf, Schmalkalden, Schwallungen, Stepfershausen, Trusetal, Unterkatz, Unterweid, Wahns, Wasungen, Wernshausen Im Kreis SÃ ¶mmerda: Andisleben, Bilzingsleben, FrÃ ¶mmstedt, GangloffsÃ ¶mmern, Gebesee, Herrnschwende, Schwerstedt, StrauÃ furt, Walschleben, WeiÃ ensee Unstrut-Hainich-Kreis Wartburgkreis 5. The following Zone G is added: Zone G (serotypes 2 and 4 and to a lesser extent 16 and 1) Italy Sardinia: Cagliari, Nuoro, Oristano.